



COURT OF APPEAL FOR ONTARIO

CITATION: United States v. Foley, 2014 ONCA 388

DATE: 20140512

DOCKET: C57938

Laskin, Pepall and Pardu JJ.A.

IN THE MATTER OF an application for judicial review pursuant
    to s. 57 of the
Extradition Act
, S.C. 1999, c. 18

BETWEEN

The Attorney General of Canada on behalf of the
    United States of America

Respondent

and

Martin Foley

Applicant

Milena Cardinal, for the applicant

Nancy Dennison, for the respondent

Heard: May 8, 2014

On application for judicial review of the surrender order
    of the Minister of Justice, dated November 6, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The appellant acknowledges that in considering whether surrender would
    violate section 7 of the
Charter
and section 44 of the
Extradition
    Act
, or section 6(1) in the
Charter
, the Minister applied the
    correct principles.  The only issue before us is whether the Ministers
    surrender decision was unreasonable.

[2]

We are not persuaded that it was unreasonable.  Accordingly, the
    application for judicial review is dismissed.


